Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Specification
The disclosure is objected to because of the following informalities: 
In the list of reference signs on page 13, rotary distributor 9 should be amended to be rotary distributor 90 to match the amendment of 10/17/2022 to the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (2016/0229108 A1: figures 1, 2, 5 and 7; and paragraphs 27, 28, 40 and 42) taken together with Lewin et al (2016/0193775 A1: figures 3-8 and paragraphs 28, 58-60, 62, 65-67 and 69).
Aoki discloses a blow molding apparatus having a heating device (4), transfer devices (31, 5, 11, 24), a sterilization device (5) and a blow molding apparatus (6) to form blow molded
containers. The sterilization device comprises a rotatable carrier having a spraying means (50)
disposed to correspond to each container gripper (paragraph 28), whereby the inside of the
preforms are sprayed with an antimicrobial agent as illustrated in figure 5. The sterilization
device (5) is present just upstream of the heater at the in-feed of the heater as illustrated in 
figure 7, such that the microbial agent is activated during heating to provide an antiseptic preform.  The reference does not disclose using ionized air as the sterilization medium or for the application device having an actuator to raise and lower the application device relative to the carrier.  The reference discloses using hydrogen peroxide.
Lewin et al disclose a process and apparatus of sterilizing preforms in a blow molding process wherein an internal duct of an applicator device (51) is used to feed either ionized air or hydrogen peroxide to preforms to sterilize them in a blow molding line.  Lewin et al also disclose a blow molding apparatus having a heater section (24) and a sterilizing section (70) associated to an infeed wheel (35) wherein an actuator device (paragraph 58) in the form of a cam-controlled means or a linear actuator to raise and lower application device (51, figure 5).  The movement is illustrated by the double arrow at the tip of figure 5 and parallel to the axis of the infeed wheel.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Aoki by using ionized air to sterilize preforms in a blow molding line as disclosed by Lewin et al because one of ordinary skill would expect the ionized air to work effectively to sterilize the preforms.  Lewin et al discloses using either ionized air or hydrogen peroxide to sterilize preforms and given such a teaching one of ordinary skill in the art would expect ionized air to work effectively.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus and method of Aoki by using an actuating device to raise and lower an application device for supplying a sterilizing agent to a preform as disclosed by Lewin et al for the purpose of placing the application device into the preform for applying sterilizing fluid to contact the preform properly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki taken together with Lewin et al as applied to claims 1-6, 8, 10-17 and 19 above, and further in view of Chinese reference (CN 110341166 A: figures 1-3).
The previous combination discloses all claimed features except for the conveyor having recesses on an outer circumference of the carrier.
The Chinese reference discloses a conveyor wheel (6) having recesses (9) on an outer circumference of the carrier.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the previous combination by using a carrier with recesses on the circumference of the carrier as disclosed by the Chinese reference for the purpose of transporting preforms in a simple manner that does not require moving pieces relative to the carrier to handle preforms.
Allowable Subject Matter
Claims 9 and 18 are allowed.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.  Applicant merely added that the flowable medium was ionized air.  Such a teaching was of record in regards to paragraph 28 of the Lewin et al reference used to reject claims 2-6 and 11-17.  The reference teaches alternatively using ionized air or hydrogen peroxide as used by the primary reference.  The indefinite rejections have been overcome by the amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Lewin et al (2016/0200028 A1: paragraph 26) teaches the alternative use of ionized air or hydrogen peroxide to sterilize preforms in a blow molding line.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        10/21/2022